DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-12, 13-15, 17-29, 21-22, 24-26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0041923 A1), hereinafter “PARK”.
Regarding claim 1:
PARK discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining a physical uplink control channel (PUCCH) format and a PUCCH resource to be used for concurrently transmitting hybrid automatic repeat request (HARQ) feedback (Para. [0206]-[0207], [0210]-[0210]) and additional uplink control information (Para. [0206], periodic CSI report) based at least in part on downlink control information including a downlink assignment index equal to one (Para. [0206], [0306], DAI is 1); and 
transmitting one or more of the HARQ feedback or the additional uplink control information using the PUCCH format and the PUCCH resource (Para. [0206]-[0220]).
	Regarding claim 2:
PARK further discloses wherein the PUCCH format is PUCCH format 1a or 1b, and wherein the PUCCH resource includes one or more bits that are reserved for a scheduling request based at least in part on the additional uplink control information including a positive scheduling request (Para. [0070]-[0071], [0307]).
Regarding claim 3:
PARK further discloses wherein the PUCCH format is PUCCH format 3, and wherein the PUCCH resource includes one or more bits that are reserved for the HARQ feedback based at least in part on the additional uplink control information including a negative scheduling request (Para. [0073], [0299], [0345]).
Regarding claim 4:
PARK further discloses wherein the PUCCH format is PUCCH format 3, 4, or 5, and wherein the PUCCH resource includes a scheduling request bit appended to one or more bits in the PUCCH format that are reserved for the HARQ feedback based at least in part on the additional uplink control information including a scheduling request (Para. [0155] and [0158]).
	Regarding claim 6:
PARK further discloses wherein the PUCCH format is PUCCH format 3 based at least in part on the additional uplink control information including periodic channel state information (P-CSI), and wherein transmitting the one or more of the HARQ feedback or the additional uplink control information includes: dropping the P-CSI; and transmitting the HARQ feedback using the PUCCH format 3 (Para. [0118], [0121]-[0125]).
	Regarding claim 7:
PARK further discloses wherein the PUCCH format is PUCCH format 2a, 2b, or 3 based at least in part on the additional uplink control information including periodic channel state information (P-CSI), and wherein transmitting the one or more of the HARQ feedback or the additional uplink control information includes: multiplexing the HARQ feedback with the P-CSI; and transmitting the HARQ feedback multiplexed with the P-CSI using the PUCCH format 2a, 2b, or 3 (Para. [0120]).
	Regarding claim 9:
PARK discloses a user equipment (UE) (Fig. 1, 100) for wireless communication, comprising: a memory (Fig. 1, 140); and one or more processors (Fig. 1, 110) operatively coupled to the memory, the memory and the one or more processors configured to: determine a physical uplink control channel (PUCCH) format and a PUCCH resource to be used for concurrently transmitting hybrid automatic repeat request (HARQ) feedback and additional uplink control information based at least in part on downlink control information including a downlink assignment index equal to one; and transmit one or more of the HARQ feedback or the additional uplink control information using the PUCCH format and the PUCCH resource (See rejection of claim 1).
	Regarding claims 10-12,14, and 15:
	Similar to claims 2-4, 6 and 7.  Same rejections apply. 
	Regarding claim 17:
PARK discloses a non-transitory computer-readable medium (Fig. 1, 140) storing one or more instructions (Para. [0052], [0401]) for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: determine a physical uplink control channel (PUCCH) format and a PUCCH resource to be used for concurrently transmitting hybrid automatic repeat request (HARQ) feedback and additional uplink control information based at least in part on downlink control information including a downlink assignment index equal to one; and transmit one or more of the HARQ feedback or the additional uplink control information using the PUCCH format and the PUCCH resource. (See rejection of claim 1).
	Regarding claims 18-19, 21, and 22:
	Similar to claims 2-4, 6 and 7.  Same rejections apply. 
Regarding claims 24-26, 28 and 29:
	Similar to claims 1-4, 6 and 7.  Same rejections apply. 

Allowable Subject Matter
Claims 5, 8, 13, 16, 20, 23, 27, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465